DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendment filed on May 13, 2021 is acknowledged. Claim 1 is pending and under examination in this Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zauderer et al. (US Patent Application Publication 20040210037) in alternative with Zauderer et al. (US Patent Application Publication 20050042218 or 10/887,230). 
Zauderer et al. teach methods of recombinant production of a complex comprising i) a fusion polypeptide of B2-microglobulin and the extracellular domains α1, α2, and α3 of a class I MHC molecule, ii) a pair of disulfide-linked polypeptide chains derived from an antibody hinge region, and iii) at least one pair of an antibody light chain variable domain and an antibody heavy chain variable domain in a eukaryotic cell, comprising the following steps: - cultivating a eukaryotic cell comprising one or more nucleic acids encoding the complex, and - recovering the complex from the cell or the cultivation medium, wherein the complex comprises exactly one fusion polypeptide of B2- microglobulin and the extracellular domains α1, α2, and α3 of a class I MHC molecule (see claims 1-56, paragraphs [0007], [0039-0041] and [0236] in 20040210037 and claims 1-32 and Examples 1-12).
Thus, by this disclosure Zauderer et al. anticipate the present claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,501,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A method for the recombinant production of a complex comprising i) a fusion polypeptide of B2-microglobulin and the extracellular domains α1, α2, and α3 of a class I MHC molecule, ii) a pair of disulfide-linked polypeptide chains derived from an antibody hinge region, and iii) at least one pair of an antibody light chain variable domain and an antibody heavy chain variable domain in a eukaryotic cell, comprising the following steps: - cultivating a eukaryotic cell comprising one or more nucleic acids encoding the complex, and - recovering the complex from the cell or the cultivation medium, wherein the complex comprises exactly one fusion polypeptide of B2- microglobulin and the extracellular domains α1, α2, and α3 of a class I MHC molecule.
And the claims of the US Patent No. 10,501,521 are drawn to A disulfide-linked multivalent multi-function protein, comprising: two antigen presenting domains, one antibody Fc-region, and one or more antigen binding sites, wherein the antigen presenting domain comprises in an N- to C-terminal direction either: (i) a T-cell response eliciting peptide, (ii) a β2-microglobulin, and (iii) extracellular domains α1, α2, and α3 of a class I MHC molecule with a relative frequency of 1% or more, or (i) a T-cell response eliciting peptide, (ii) extracellular domains α1, α2, and α3 of a class I MHC molecule with a relative frequency of 1% or more, and (iii) a β2-microglobulin, wherein the antigen binding site binds to a cancer cell surface antigen, and wherein the antigen presenting domain has at least two non-naturally occurring cysteine residues that form an intrachain/interdomain disulfide bond, wherein one non-naturally occurring cysteine residue in the antigen presenting domain is in a linker between the T-cell response eliciting peptide and either the β2-microglobulin or the α1 domain of the class I MHC molecule, and the other non-naturally occurring cysteine residue is in one of the extracellular domains α1, α2, and α3 of the class I MHC molecule and wherein the at least two non-naturally occuring cysteine residues are at position 11 and at position 227 or at position 11 and at position 108.
The present claims are different from the claims of the US Patent No. 10,501,521 because they are drawn to a method of making the composition of US Patent No. 10,501,521.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648